Citation Nr: 1140751	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973, from December 1994 to March 1995 and from December 1990 to May 1991.  During the intervening periods he was on inactive duty status with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's request to reopen a previously-denied claim of service connection for PTSD.

In December 2008 the Board issued a decision that reopened the claim of service connection and remanded the case to the RO for development of the merits.  The Board again remanded the claim to the RO for development in March 2010, and the file has now been returned to the Board for further appellate review.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issue on appeal as shown on the title page.


FINDING OF FACT

The Veteran is competently diagnosed with PTSD as due to documented stressors experienced during the First Persian Gulf War.  


CONCLUSION OF LAW

PTSD is due to or aggravated by service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGSAND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran's most recent VA psychiatric examination, performed in July 2010 by a VA psychologist, resulted in diagnosis of depression not otherwise specified (NOS); the examiner stated the Veteran did not meet the diagnostic criteria for PTSD according to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  However, previously during the course of the appeal the Veteran was diagnosed with PTSD by his attending VA psychiatrist, Dr. CO, as well as by private psychiatrists Dr. EWH and Dr. TDC.  Per McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim; the Board accordingly finds the Veteran has shown diagnosis of PTSD. Also, in addition to depression NOS and PTSD the Veteran has been variously diagnosed during the course of the appeal with chronic major depression, major depressive disorder (MDD), and obsessive-compulsive disorder (OCD).  He has thus shown a current mental disorder, variously diagnosed, and the first element of service connection - medical evidence of a current disability - is satisfied. 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The Board accordingly turns to the question of whether any acquired psychiatric disorder has been competently attributed to active service, to include whether the Veteran has shown a verified or verifiable in-service stressor.

The Veteran has primarily cited stressors related to his Vietnam service.  As noted by the RO in the rating decision and in subsequent statement of the case (SOC) and Supplemental SOCs (SSOCs), the Veteran's cited Vietnam-related stressors are not verifiable through the U.S. Army Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (see RO memorandum dated in September 2009) or are factually inconsistent with official records (see SSOC dated in September 2009 referring to response received from the Defense Personnel Records Information Retrieval System). 

However, a supporting "buddy statement" from DMB, dated in July 2006, states that during the First Persian Gulf War the Veteran's unit (442nd Civil Affairs Battalion) was panicked on several occasions when they thought themselves to be under attack, and also states the unit was exposed to sights of bodies and burning vehicles while traversing the "highway of death" to the town of Basra.  The record accordingly shows corroborated stressors related to the Persian Gulf War.  

For a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) a person must have been "exposed to a traumatic event" in which the person "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others, and (2) "the person's response must have involved intense fear, helplessness, or horror."  Cohen v. Brown, 10 Vet. App. 128, 141 (1997), quoting DSM-IV.  The stressors corroborated by the "buddy statement" cited above appear to be sufficient to support the diagnosis of PTSD.  

In regard to medical evidence of nexus between the verified stressor and the diagnosed PTSD, Dr. TDC related the diagnosis of PTSD to "combat service in Vietnam and the Gulf War (emphasis added).  The Board finds this to be competent medical opinion relating the diagnosed PTSD to the stressors corroborated by the "buddy statement" cited above. 

In making the determinations above the Board is well aware that on several occasions the Veteran has made false or inconsistent statements regarding his military experiences.  As noted above, he was found by the RO to have misrepresented exposure to stressors in Vietnam, and on several occasions the Veteran represented to VA and non-VA medical providers that he had served in the United States Army Special Forces, an assertion that is unsupported by the record (the John F. Kennedy Center for Special Warfare is the Army's proponent for Civil Affairs, but the Veteran's attendance in a two-week Civil Affairs course or service in Civil Affairs units as documented in his DA Form 2-1 does constitute service in Special Forces, as the Veteran must well know).  The Veteran also misrepresented to VA psychiatrists that he had served 30 years on active duty, whereas his documented active duty totals less than five years.  Nonetheless, the Veteran's claimed stressor in the Persian Gulf War is corroborated by a "buddy statement" and he has been diagnosed with PTSD as due to that stressor.  The Board must accordingly narrowly find the Veteran has PTSD due to or aggravated by his service in the Persian Gulf War.

 Based on the evidence and analysis above the Board finds the Veteran has PTSD that is due to or aggravated by active service.  Accordingly, the criteria for service connection are met and the claim must be granted.

The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for PTSD is granted.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


